OFFICEOF THE A’ITORNEY GENERAL   OF TEXAS
                 AUSTIN
Code, wbish reads    as   fellmuttt

          ‘SOQ. 7. The term *dobe* as uaml la thir
     AOt shall be OWU#tFU4d t0 1~055 6Jid lnOlU&~   aBy
     store or atoms or any remantile     lstablidanent
     or establishments nat epaelfieelly exempted with-
     b t.his iretwhloh 4x-e 0wtt4a. eperetsd, meiatdnad,
     or controlled by tiw same person, agent reeelvrr,
     trustee, fira,  corpox8tiQn, oapartner d  p a  a*-
     sociatlon, either d-die     er Poro&gn, In uhleE
     goods, wares or aerohantlise et say kiad era utl6,
     at retail or whalerrale.~*




          *n   1~   the   0ptalo~     of thi8   abpar4mmtthat
     a place of bueineer ootsbUlh+d tar @to ula eS
     trou,  plants et6, frba wbleh gfeH of botinarr
     eucih wmno8ltje* ase~eela i8 a Btbre* a8 that
     tern is definMl in the Tsxrr Chain stor4 kbf,
     supre, dtndsuch plaos pi btuinorr 10 subJert to
     the paymnt ef the ohein stWe tax.*
           A.8we undsrrtand pm question you eobmlt * sttue-
tioa Pfhere canestebli8hment ia ulntaind    Uaau the maDoeZ
6$'8cuesed lra the above quoted opLnlon with the exaept%on the4
the esteblirhmmt 18 met e bulldtag but rather t&a businul
is aonduoted out in the open. The trra    %eruantlle eetabltrh-
s4ttt* Is defined in t7 plfmds and %mses   65, a8 fallant
       *aorcantile' ir, its ordlaary eooeptcrnce mm6
       pertnlnlz@ to the business Of merahants and le
       cono%rnec! with trsda or buylna: and ec+Ul6g of
       nerohaadLee.   ?he zennlng, of the word ‘amtab-
       llshmnt.* it:graatly restrioted when usad fol-
       lowiq the xord *meroantila', rtcd the axprbs-
       sion *mercantile establlshmcmt* refers to an
       institution of meraantila   buelnaas or a pleaa,
       bulldlrg, or location where maroantlla bualnesr
       or the buyi&? or sslling of mesohandlse is Oon-
       duoted or tngaged~in. VeaaeJ 2rug Co. Y. liru6a,
       89 F. Zd Z94, 169 Okl. CUB."
          ~6 stated in tha abore (Leflnitloa the tern *rs%ab
llshmnta would include olther 66 inatltutlon,    plaoe, bul%diag
or locstion. It Is our opinion therefore that a6 srt6blirbrrst
operatl6g aa dlsauaeed herein fern a6 open lot rather lih6~ 6
bullding would still ba subjeat to the Texa6 Cheln Hiors %I.
Ye call your trttsnti~m further to the fact that n~l~asrewkma&-
resees that are conducted   in the opea hate be6& pay*   f&m
chain atom tax einoe Its 0nsi3tment. Tar exus*lo rrutoProbllq
aoalems that aalntalo only Q 8a lots for the 6610 or 8~ooaQi
hand oars hama been paying ti a 6haiA Etox8 tax on such let8.
The   test aa we see it la aa followat
            Where you have an eotab~lrh6d pla60 of bualnr66 for
      sale of eood6 were8 or metOhmMie6   Of a4 kl.M, rhathm
      same be a bul.httg O& n6b, th6 6~   Osrtld be Sub&at to
      Texas Chain Stoxs Tax.,

            It is the oplalbn of thi6 OQpartaent thmrfors thrt
uader the faOt8 you submit the 66tsbUrbawt     in qu66tlo6 is
aubjeot tb the Texas Chain store Tax.

                                          Yourc very truly

                                     ATTW     GIJXZRjiL
                                                      OFnT+iS



ATTORNEY   GENERAL